Citation Nr: 0606132	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for claustrophobia.

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from April 1970 to July 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision from the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's claim of service 
connection for claustrophobia and a heart murmur.

FINDINGS OF FACT

1. Claustrophobia was not manifested during ACDUTRA and a 
current diagnosis of claustrophobia has not been 
etiologically related to ACDUTRA.

2. A heart murmur was not detected or diagnosed during 
ACDUTRA, nor is there a current diagnosis of a heart murmur


CONCLUSIONS OF LAW

1.  Claustrophobia was not incurred in or aggravated by 
ACDUTRA. 38 U.S.C.A. § 101(24), 1101, 1110, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.6, 3.303 (2005).

2.  A heart murmur was not incurred in or aggravated by 
ACDUTRA. 38 U.S.C.A. § 101(24), 1101, 1110, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.102, 3.6, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In this matter, VA substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  By way 
of a July 2002 letter, the RO advised the appellant of what 
evidence, if any, was necessary to establish his claim of 
entitlement to service connection for claustrophobia and a 
heart murmur, and it indicated which portion of that evidence 
he was responsible for sending to VA and which portion of 
that evidence VA would attempt to obtain on his behalf.  The 
RO obtained the appellant's service records and associated 
them with his claims file.  The letter also requested the 
appellant submit any medical evidence that would assist in 
substantiating his claim for entitlement.  The appellant has 
not identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  Therefore, the Board 
finds that the RO's notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice).  

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claim.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.

Factual Background

The appellant served on ACDUTRA as a jet engine mechanic.  
The appellant's service medical records contain no finding or 
diagnosis of claustrophobia or of a heart murmur during the 
March 1970 enlistment examination.  None of the periodic 
physical examinations taken in December 1970, December 1971 
and December 1972, show a diagnosis or finding of either a 
heart murmur or claustrophobia.  In July 1970, the appellant 
was seen at the base hospital after he passed out while in 
the barracks.  He related that he had not taken prescribed 
tranquilizers for three or four days.  He was seen the 
following day with gastrointestinal pain.  The examiner 
remarked that the appellant's problems stemmed more from 
anxiety than from pain.  It was noted that the appellant was 
afraid to take his prescribed tranquilizers.  On a May 1973 
dental patient history form, the appellant' wrote that he had 
contracted a heart murmur in 1973.  The appellant also 
indicated on the form that he had been under a physician's 
care for rheumatic fever since February 1973.  The remaining 
service medical records are silent for psychiatric or 
cardiovascular problems.

Private treatment records include an April 1990 clinical 
report which stated that the appellant had a heart murmur at 
that time.  Private medical records dated in March 1999 and 
December 2000 reveal no evidence of a heart murmur.    

The appellant submitted the clinical report of a psychiatrist 
who evaluated him for claustrophobia in July 2003.  The 
appellant related that on 1973, while on a drill, he 
experienced a panic attack while working in the intake 
manifold of a jet engine.  The psychiatrist diagnosed the 
appellant with an anxiety disorder, not otherwise specified, 
and added that post traumatic stress disorder should be 
considered.  The appellant submitted lay statements from his 
wife and family and his former training officer, who attested 
that the appellant has a history of experiencing discomfort 
in confined spaces.  

Analysis

Generally, a disability is service connected if it was 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. §§ 101(16), 
1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303 (2005).  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. 
§ 3.6(a).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

With chronic disease shown as such in service (or within the 
presumptive period under §3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
abnormality of heart action or heart sounds, in service will 
permit service connection of disease of the heart first shown 
as a clearcut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  
38 C.F.R. § 3.303 (d) (2005).

As a preliminary matter, the Board notes that as reservist 
with active duty for training only who has not yet 
established service connection for any disability, the 
appellant has not established his status as a veteran and is 
not entitled to the presumption of soundness accorded 
veterans under 38 U.S.C.A. § 1111, 1137 (West 2002); Mercado-
Martinez v. West, 11 Vet. App.415, 4719 (1008); Harris v. 
West, 13 Vet. App. 509 (2000).  

Claustrophobia

The appellant contends that he has a current psychiatric 
condition manifested by claustrophobia which causes him to 
avoid confined spaces, such as flights, elevators and other 
similar situations.  He alleges that this condition is the 
result of a 1973 incident in which he became stuck in the 
intake system of a jet while performing his duties.  

The Board has considered the appellant's contentions, but 
finds however, that the preponderance of the evidence is 
against the claim.  The service records do not support the 
appellant's claim of being stuck in a jet intake system, for 
any length of time.  Further, the record does not contain 
evidence of treatment for an injury, physical or 
psychological, resulting from the alleged incident.  The only 
indication that the veteran suffered from anxiety was in 
1970, when he suffered an anxiety attack and thereafter 
admitting that he had not take his prescribed tranquilizers 
in several days.  The Board has considered the lay evidence 
in the form of buddy statements from family and his former 
training officer, who all attest that the appellant was in 
fact stuck in the intake system and has reacted negatively to 
confined spaces ever since.  The Board finds that these 
statements, while attesting to a lay person's observation of 
the veteran's overt behavior are less probative, as those lay 
people lack the medical expertise to provide a diagnosis.  
With respect to the contention that the current psychiatric 
disorder is a result of the alleged 197355 incident, the 
Board notes that while the appellant and his witnesses are 
qualified to offer evidence concerning matters susceptible to 
lay observation, they are not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  As such, there is no 
competent evidence of a claustrophobia condition existing 
during ACDUTRA service.  While it is apparent that the 
appellant presently has a diagnosed anxiety disorder, there 
is simply a lack of evidence in the record to establish the 
required nexus between the alleged in-service incident and 
the present anxiety disorder.  Therefore, the Board is unable 
to grant a claim for entitlement to disability compensation 
for claustrophobia.

Heart Murmur

The appellant contends that he has a current disability in 
the form of a heart murmur.  He contends that this heart 
murmur was diagnosed during ACDUTRA.  

The service medical records do not contain any evidence that 
a heart murmur was detected during ACDUTRA.  The periodic 
physical examinations taken in December 1970, December 1971 
and December 1972, do not show a detection of a heart murmur.  
There is no evidence in the service records that the 
appellant was under a physician's care for rheumatic fever 
since February 1973, as he claimed.  

Moreover, private treatment records identified by the 
appellant show no current diagnosis of a heart murmur.  While 
the private treatment records indicate a heart murmur was 
detected in April 1990; later records from March 1999 and 
December 2000, from two other physicians, indicated the 
appellant no longer had a heart murmur.  Congress has 
specifically limited entitlement to service-connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 143-144 (1992).  Thus, since the Board notes there 
is no competent evidence of a heart murmur existing either 
during ACDUTRA service or at present, the appellant is not 
entitled to disability compensation.  

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for 
claustrophobia and a heart murmur has not been met.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claims, that doctrine is not applicable in this 
appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for claustrophobia is 
denied.

Entitlement to service connection for a heart murmur is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


